Citation Nr: 0826785	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder and, if so, whether service connection is 
warranted for the claimed disorder.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran testified before the undersigned at a June 2008 
hearing held at the RO.  A transcript of the hearing is of 
record.

The issues of entitlement to service connection for a neck 
disorder and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	In a decision dated April 2004, the RO denied service 
connection for a neck disorder based on the finding that 
there was no competent evidence establishing the veteran 
then suffered from a chronic disorder of the neck; the 
veteran did not appeal the April 2004 decision within one 
year of being notified.

2.	Evidence submitted since the April 2004 rating decision, 
not previously considered, is of such significance that it 
must be considered to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.	The April 2004 RO decision denying the claim of service 
connection for a neck disorder is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002).

2.	The evidence received subsequent to the April 2004 RO 
decision is new and material and the claim of service 
connection for a neck disorder is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007). 
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO initially denied the veteran's claim of service 
connection for a neck disorder in April 2004.  The RO 
considered service treatment records as well as VA treatment 
records.  The RO found that the there was no evidence of 
record that the veteran then suffered from a chronic neck 
disorder.  In this regard, the RO determined that service 
connection for a neck disorder was not warranted because the 
veteran was not diagnosed with a compensable disability.  The 
veteran was notified of this decision and of his procedural 
and appellate rights by letter in April 2004.  He did not 
appeal this decision.  Thus, it is final. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in April 2005, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 2004 RO decision 
includes VA treatment records, including a December 2004 X-
ray of the cervical spine.  Significantly, the December 2004 
X-ray report notes a diagnosis of degenerative joint disease 
of the cervical spine at C6-C7.  As noted above, the veteran 
was not diagnosed with a neck disorder at the time his 
original claim was denied.

The Board concludes that the December 2004 VA X-ray report 
constitutes new and material evidence.  It was not previously 
of record at the time of the April 2004 rating decision.  It 
is not cumulative of prior records because it provides a 
diagnosis of a compensable disorder.  Previously, the veteran 
was not diagnosed with such a condition.  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claim.  The diagnosis, 
presumed credible, bears substantially upon the specific 
matters under consideration as it relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for a neck disorder.

The Board notes that the veteran has not been provided a VA 
examination to determine the etiology of his current 
degenerative joint disease of the cervical spine.  The record 
includes a diagnosis of psoriatic arthritis of the knees.  
The veteran contends that psoriatic arthritis is a disease 
capable of spreading throughout the body and has caused his 
current arthritis of the cervical spine.  As such, the Board 
is satisfied that the evidence of record requires VA to 
assist the veteran by providing a VA examination and opinion.

In addition, the veteran was previously denied service 
connection for a low back disorder in the April 2004 rating 
decision.  This decision indicates that the veteran's claim 
was denied due to the lack of a current diagnosis of a 
chronic low back disability.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

The Board observes that, following the veteran's claim to 
reopen, he was not provided sufficient VCAA notice.  
Specifically, the May 2005 VCAA notice did not inform the 
veteran of the basis for the prior RO denial.  That being 
said, the Board concludes that a remand is necessary to 
provide appropriate VCAA notice regarding the veteran's 
request to reopen his claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with notice regarding 
what constitutes new and material evidence 
with regard to his claim of service 
connection for a low back disorder.  
Specifically, the veteran should be 
informed of the basis for the previous 
denial of benefits, as well as what 
evidence and information is necessary to 
reopen his claim of service connection for 
a low back disorder.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.	Schedule the veteran for a VA examination 
to determine the etiology of his current 
degenerative joint disease of the cervical 
spine.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to the following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
that the veteran's degenerative 
joint disease of the cervical spine 
is etiologically related to his 
active service.  

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
that the veteran's degenerative 
joint disease of the cervical spine 
is proximately due to any service-
connected disability, specifically 
psoriatic arthritis of the knees 
and psoriasis of the chest and 
back.  

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so. 

3.	Upon completion of the above, readjudicate 
the issues on appeal. If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


